UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4270
TRAVIS ORLANDER DUSENBURY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-104)

                  Submitted: September 16, 2002

                      Decided: October 29, 2002

  Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Walter T. Johnson, Jr., LAW OFFICE OF WALTER T. JOHNSON,
JR., Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. DUSENBURY
                             OPINION

PER CURIAM:

   Travis Orlander Dusenbury appeals his 190-month sentence, which
was imposed following his guilty plea to possession of a firearm by
a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)
(2000). He contends on appeal the district court erred in sentencing
him pursuant to the Armed Career Criminal Act (ACCA), 18 U.S.C.
§ 924(e). We affirm.

   Dusenbury first contends he should not have been sentenced under
the ACCA because he lacked the requisite number of qualifying con-
victions under the statute. We find this argument to be without merit.
See 18 U.S.C. § 924(e)(2)(B) (defining "violent felony" as a crime
that "has as an element the use, attempted use, or threatened use of
physical force against the person of another" or "otherwise involves
conduct that presents a serious potential risk of physical injury to
another").

   Dusenbury next contends he should not have been sentenced under
the ACCA because the predicate convictions were not alleged in the
indictment or submitted to the jury to be proven beyond a reasonable
doubt. This argument is foreclosed by our decision in United States
v. Sterling, 283 F.3d 216, 219-20 (4th Cir.), cert. denied, 122 S. Ct.
2606 (2002).

   Accordingly, we affirm Dusenbury’s sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED